          Case 1:20-cv-00129-RC Document 47 Filed 04/06/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


SAINT-GOBAIN PERFORMANCE
PLASTICS EUROPE,

                        Plaintiff,

            v.                                      Civil Action No. 1:20-cv-00129-RC

BOLIVARIAN REPUBLIC OF
VENEZUELA,

                        Defendant.



DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF MATERIAL FACTS
             AS TO WHICH THERE IS NO GENUINE ISSUE

       Pursuant to Local Civil Rule 7(h), Defendant Bolivarian Republic of Venezuela (“the

Republic”) submits this response to Plaintiff’s Rule 7(h) Statement of Material Facts as to which

There Is No Genuine Issue. Except as described below, the Republic does not contest the facts

as stated in Plaintiff’s Rule 7(h) statement. The Republic reserves the right to supplement or

amend this statement should relevant evidence concerning material facts come to its attention.

       22. Disputed in part. The Republic does not dispute that deliveries to the Foreign

Ministry were made on December 21 and 27, 2018, and were signed for by individuals who

identified themselves as T. Flores and I. Ruiz. The Republic does not have information

concerning the relationship (if any) between these individuals and the Foreign Ministry, see Dkt.

40, at 57:2-12, and Plaintiff has not come forward with any evidence or other information

supporting its assertion as to that relationship. Therefore, the Republic disputes Plaintiffs’

characterization of these individuals as employees of the Foreign Ministry.
        Case 1:20-cv-00129-RC Document 47 Filed 04/06/20 Page 2 of 3



Dated: April 6, 2020                     Respectfully submitted,

                                         /s/ Kent A. Yalowitz
                                         Kent A. Yalowitz (pro hac vice)
                                         ARNOLD & PORTER
                                           KAYE SCHOLER LLP
                                         250 West 55th Street
                                         New York, NY 10019
                                         T: (212) 836-8000
                                         F: (212) 836-8689
                                         kent.yalowitz@arnoldporter.com

                                         E. Whitney Debevoise
                                         Sally L. Pei
                                         Stephen K. Wirth
                                         ARNOLD & PORTER
                                          KAYE SCHOLER LLP
                                         601 Massachusetts Ave., NW
                                         Washington, DC 20001
                                         T: (202) 942-5000
                                         F: (202) 942-5999
                                         whitney.debevoise@arnoldporter.com

                                         Counsel for the Bolivarian Republic of
                                         Venezuela




                                     2
          Case 1:20-cv-00129-RC Document 47 Filed 04/06/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 6, 2020, I electronically filed the foregoing with the Clerk

of the Court for the U.S District Court of the District of Columbia using the CM/ECF system. I

certify that all participants in the case are registered CM/ECF users and that service will be

accomplished by the CM/ECF system.



                                                     /s/ Kent A. Yalowitz
                                                     Kent A. Yalowitz




                                                 3
